Citation Nr: 1607443	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, and to include as secondary to a service-connected disability.  

2.  Entitlement to a disability rating greater than 30 percent for migraine headaches.

3.  Entitlement to an initial compensable disability rating prior to September 25, 2014, and a disability rating greater than 10 percent from September 25, 2014 for residuals of traumatic brain injury (TBI). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to migraine headaches and TBI.

(Pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address another claim in appellate status.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1981 to August 1981 and on active duty from November 1990 to August 1991.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  In February 2012, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is associated with the claims file. 

In June 2013, attorney K. B. entered her appearance as the Veteran's representative.  In the May 13, 2014 decision and remand, the Board accepted attorney K. B. as the Veteran's representative.  The Board notes that on May 7, 2014, attorney K. B. faxed a letter to the RO, in which she formally withdrew as the Veteran's representative given her understanding that the Veteran was appointing a new representative.  This letter also noted that the Veteran was forwarded a copy of the withdrawal letter and that the Veteran is aware of the change in representation.  It appears that the May 7, 2014 withdrawal letter was not associated with the claims file at the time of the May 13, 2014 decision and remand.  In a May 9, 2014 letter to attorney K. B., and in the copy submitted to the Veteran, the RO confirmed receipt of the letter of withdrawal of K. B. as representative for the Veteran for past and future claims with VA.  To this date, the Veteran has not appointed a new representative, and the Veteran is considered as unrepresented at this time.    

In May 2014, the Board remanded the case for further evidentiary development.  The case is again before the Board for further appellate proceedings.  

In November 2014, the RO granted an increased evaluation of 10 percent for TBI effective from September 25, 2014.  However, as this increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation for TBI remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Board acknowledges that in November 2014, in response to the November 2014 supplemental statement of the case, the Veteran submitted a request to withdraw the appeals of entitlement to service connection for a psychiatric disorder and entitlement to increased ratings for TBI and headaches.  See November 17, 2014 Appeals Satisfaction Notice.  However, on the exact same day as his withdrawal request, the Veteran also submitted a statement addressed to the Board regarding these claimed disabilities.  See November 17, 2014 Veteran statement.  Further, the Veteran indicated that he believed he was still pursuing these appeals at the June 2015 Board hearing that pertained to a separate appeal.  For these reasons, these appeals are not considered withdrawn.  See generally 38 C.F.R. § 20.204.  

The Board notes that it does not have jurisdiction over the matter regarding forehead and scalp laceration scar.  In November 2014, the RO granted entitlement to service connection for forehead and scalp laceration scar and assigned an initial rating of 30 percent effective from April 23, 2010.  See November 2014 rating decision and codesheet (noting that the issue was not on appeal but was inferred by the RO as part of the appeal for entitlement to increased compensation for TBI; providing notice of Veteran's appellate rights).  Thus, the RO bifurcated the claim for forehead and scalp laceration scar from the current appeal for TBI.  To this date, the Veteran has not submitted a statement expressing disagreement with or an intent to appeal the November 2014 rating decision assigning this initial rating for the forehead and scalp scar.  For these reasons, the matter regarding the forehead and scalp laceration scar is not before the Board at this time.  See Tyrues v. Shinseki, 631 F.3d 1380 (Fed. Cir. 2011), aff'd in part, Tyrues v. Shinseki, 732 F.3d 1351 (Fed. Cir. 2013).

The appeal of entitlement to service connection for an eye disability has been resolved.  See November 2014 rating decision. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, and to include as secondary to a service-connected disability, and entitlement to a TDIU due to service connected migraine headaches and residuals of TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headaches, including headaches associated with TBI, are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The Veteran's TBI is manifested by no worse than Level 1 impairment of cognitive and emotional/behavioral function.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8045, 8100 (2015).  

2.  Prior to September 25, 2014, the criteria for a higher initial rating of 10 percent, but no higher, for TBI have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8045 (2015).  

3.  From September 25, 2014, the criteria for a disability rating greater than 10 percent for TBI have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8045 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In May 2014, the Board remanded the case and directed the AOJ to obtain VA examinations regarding the nature and severity of the Veteran's TBI and headaches, to include an explanation of the symptoms attributable to each and the impact of each on the Veteran's ability to work.  The Veteran was afforded VA examinations regarding the same in September 2014, and the VA examiners provided the requested information. 

The Board also directed the AOJ to obtain VA treatment records, to include records dated since October 2013 and records from the Wichita VAMC dated in June 1996.  The AOJ obtained VA treatment records from October 2013.  However, after attempts to obtain the June 1996 Wichita VAMC records, the AOJ found that such records did not exist.  See October 2014 Report of General Information (Wichita VAMC records department stated that there are no records pertaining to the Veteran prior to August 1998); but see June 2010 Form 21-4142 (Veteran reported treated at Wichita VAMC in June 1996).  The Board acknowledges that the Board directed the AOJ to provide notice pursuant to 38 C.F.R. § 3.156(e) to the Veteran regarding any unavailable VA treatment records and the AOJ failed to do so.  

However, the record shows that the VA treatment records dated in June 1996 from the Wichita VAMC do not exist and that any further attempts to obtain them would be futile.  Further, these records would not provide information regarding the Veteran's manifestations of TBI and migraine headaches during the current appeal period.  For these reasons, the Board concludes that remand of the appeals to provide the Veteran with notice as to the unavailability of these records would not possibly provide new information to substantiate the Veteran's claims.  Thus, remand of the case is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  
 
The claim was then readjudicated in a November 2014 supplemental statement of the case.  For these reasons, the Board finds harmless error and the prior remand instructions have otherwise been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication VCAA notice by letter in May 2010, in which the Veteran was notified of the evidence necessary to support the claims for increased compensation for TBI and headaches.  The Veteran was also told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations in June 2010 and September 2014 regarding TBI and migraine headaches, and the examiners each conducted a medical examination and together provided sufficient information regarding the Veteran's TBI and headaches manifestations such that the Board can render an informed determination.  The Board finds that the VA examinations in conjunction with the other medical and lay evidence are adequate for rating purposes. 

With respect to the February 2012 Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded for further evidentiary development.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has the Veteran identified any prejudice in the conduct of the hearing.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran's service-connected TBI is currently evaluated as noncompensable prior to September 25, 2014, and as 10 percent disabling from September 25, 2014, under 38 C.F.R. § § 4.124a, Diagnostic Code (DC) 8045.  The Veteran's service-connected migraine headaches, including headaches associated with TBI, are currently rated as 30 percent disabling for the entire appeal period under 38 C.F.R. § 4.124a, DC 8100.  The Veteran contends that these ratings do not accurately depict the severity of his disabilities.  The Board notes that the Veteran has been separately service-connected and evaluated for an eye disability and for forehead and scalp laceration scar, and these matters are not before the Board at this time.  See November 2014 rating decision.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The medical evidence shows a diagnosis of TBI residuals, which are specifically rated under DC 8045.  Because DC 8045 contemplates the Veteran's service-connected TBI and his symptoms associated with TBI, the Board finds that the Veteran's TBI is properly evaluated under DC 8045.  The Veteran's headaches, including those associated with his TBI, are currently rated under DC 8100, which pertains to migraines.  Because DC 8100 contemplates the Veteran's service-connected diagnosis of migraine headaches and the Veteran's headache symptoms, the Board finds that the Veteran's headaches are properly evaluated under DC 8100.  Further, given that the Veteran's headaches that are residuals of TBI have a distinct diagnosis that is contemplated by DC 8100, it is appropriate to separately evaluate the Veteran's headaches that are associated with TBI under DC 8100.  38 C.F.R. § 4.124a, DC 8045 (providing that any residual with a distinct diagnosis such as migraine headache is to be evaluated under another diagnostic code); 38 C.F.R. § 4.14.  The Board has considered the applicability of rating the Veteran's TBI symptoms or headaches by analogy under other diagnostic codes, and no other diagnostic code is for application in this case.  

Headaches

During the entire appeal period, the competent and probative evidence shows that the Veteran has had headaches that are attributable to TBI.  See, e.g., June 2010 VA examination (opining that both migraine headaches and tension-type headaches are residuals of TBI).  The Veteran is competent to report his symptoms of headaches and the Board finds these reports as to headache symptoms credible.   

Under DC 8100, a 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 50 percent rating is the maximum rating provided under DC 8100.  38 C.F.R. § 4.124a.  

Governing case law and regulations have not defined "prostrating."  For reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d. ed. 2012).

The evidence shows that the Veteran's headaches, including those associated with TBI, are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's migraine headaches are completely prostrating and incapacitating with sound and light sensitivity and happen about 2-3 times per week.  See June 2010 VA examination; February 2012 Board hearing transcript at p. 15-17; March 2013 VA treatment record addendum (Veteran stated he has to lay down during his headaches).  The Veteran reports that his migraine headaches can last three or four hours, and when these happen, he turns off everything and makes it quiet and cannot get up.  See February 2012 Board hearing transcript at p. 15-16.  The Veteran also reports that he has non-prostrating tension-type headaches that occur daily and can last the whole day.  See id.; February 2012 Board hearing transcript at p. 15.  

A frequency of completely prostrating attacks of 2-3 times per week is significantly more frequent than the average of once a month that is contemplated by the criteria for a 30 percent rating.  38 C.F.R. § 4.124a, DC 8100.  Therefore, the Board finds that a frequency of completely prostrating attacks of 2-3 times per week is very frequent.  Further, the Board finds that a duration of prostrating attacks of three to four hours constitutes a prolonged attack.  While the September 2014 VA examiner noted in an October 2014 addendum opinion that she meant to mark "no" next to the question as to whether the Veteran has prostrating attacks, because the September 2014 VA examination report also expressly and contemporaneously noted prostrating attacks on average once a month (see September 25, 2014 VA examination), the Board resolves doubt in favor of the Veteran and finds that the Veteran continues to have headaches that are variably characteristically prostrating and variably occur once a month to 2-3 times per week.  In essence, the Board is not persuaded that the Veteran's headache disorder improved from June 2010 to September 2014.  For these reasons, headaches manifested by very frequent completely prostrating and prolonged attacks are shown.  

There is also competent and probative evidence that shows that these attacks are productive of severe economic inadaptability.  The Board notes that 2-3 times a week, when the Veteran has these prostrating and incapacitating attacks, he has to lay down and use a cool towel on his head, and that the pain affects his ability to perform occupational tasks.  See June 2010 VA examination.  In the October 2014 addendum VA opinion, the VA examiner noted that the Veteran's migraine headaches can interfere with the Veteran's ability to complete work duties as he may have excessive absences or be unable to complete tasks in a specified timeframe.  Consideration must be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 445-46   (2004) (noting that VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing").  Here, the Board finds that the reported frequency and duration of the headaches is capable of producing severe economic inadaptability.

For these reasons, the Board finds that the Veteran is entitled to a higher rating of 50 percent under DC 8100 for headaches during the entire appeal period.     

TBI Residuals

During the entire appeal period, the Veteran is diagnosed with TBI with residuals.  See e.g., June 2010 VA examination.

The Board acknowledges that the Veteran contends that multiple symptoms, including psychiatric symptoms such as depression and irritability, cognitive symptoms such as memory loss and difficulty comprehending information, back and neck symptoms, sleeping problems, hypersensitivity to light and sound, and urinary symptoms, are all attributable to his service-connected TBI.  See, e.g., June 2010 and September 2014 VA examinations; February 2012 Board hearing transcript; April 2011 Veteran statement (arguing that his behavioral, emotional, and sleeping complaints are due to TBI).  The Veteran is certainly competent to report his symptoms and observations.  However, the Board finds that the determination as to which of the Veteran's symptoms, to include his subjective symptoms, are attributable to TBI is essentially a medical question, and as such is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determinations as to which of his symptoms are attributed to TBI are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board acknowledges that the Veteran has work experience as a nurse's assistant.  See, e.g., June 2010 VA examination (Veteran reported 10 years of experience as a nurse's assistant).  However, because the record does not indicate that the Veteran has medical expertise and training, to include in the fields of neurology, psychiatric, and neuropsychiatry, the Veteran's lay determinations as to which of his reported symptoms are attributable to TBI have no probative value.  

On the other hand, the opinions by the VA examiners in this case as to which of the Veteran's symptoms may be attributed to the Veteran's TBI have probative value, as the examiners have the requisite medical expertise and training to render such opinions, and they based their opinions on examination of the Veteran, on the Veteran's medical history, and on the Veteran's statements.  

Under DC 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 

As discussed below, the current evaluation of 10 percent from September 25, 2014 is assigned for the TBI manifestations of cognitive impairment and emotional/ behavioral dysfunction that are shown by the competent and probative evidence of record.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Cognitive impairment is rated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, and emotional/behavioral symptoms of TBI are evaluated under this same table when there is no diagnosis of a mental disorder to which such symptoms may be attributed.     

The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is warranted if 3 is the highest level of evaluation for any facet. Each manifestation may be assigned a level under only one facet. The facets considered are: Memory, attention, concentration, executive functions; Judgment; Social interaction; Orientation; Motor activity (with intact motor and sensory system); Visual spatial orientation; Subjective symptoms; Neurobehavioral affects; Communication; and Consciousness. 38 C.F.R. § 4.124a , Code 8045.

After review of the Veteran's claims file, and based on examination of the Veteran, the June 2010 VA examiner diagnosed the Veteran with mild TBI [at the time of injury] and opined that there was no cognitive impairment shown on testing and there was no cognitive dysfunction consistent with an organic etiology, and subjective symptoms including memory and sleep complaints and neurobehavioral disturbances were due to the Veteran's separately diagnosed and treated psychiatric disorders and substance abuse.  On VA examination in September 2014, the Veteran reported that his symptoms were worsening, and the competent and probative evidence showed that the Veteran's TBI was manifested by the following:  Level 1 impairment in memory, attention, concentration, executive function, in that there is a complaint of mild memory loss (i.e., for word finding, names of names from his childhood, dates) attention, concentration, and deficit in recall and in recalling conversations, but without objective evidence on testing.  See September 25, 2014 VA examination.  There is also Level 1 impairment in communication, in that comprehension or expression, or both, of either spoken language or written language is only occasionally impaired, and the Veteran can communicate complex ideas.  Id.  The competent and probative evidence also shows that the Veteran has emotional/ behavioral symptoms of TBI, and these symptoms are not attributable to a diagnosed mental disorder.  See September 2014 VA psychiatric examination (examiner diagnosed the Veteran with major depressive disorder, noted that the Veteran also has TBI, and stated that none of the Veteran's psychiatric symptoms are attributed to TBI).  The competent and probative evidence shows the Veteran's TBI is manifested by Level 0 impairment in neurobehavioral effects, in that there are one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction, namely impulsivity, aggression, inflexibility, and verbal aggression.  See September 25, 2014 VA examination.

The September 2014 examiner also noted that the Veteran has subjective symptoms that mildly interfere with work, instrumental activities of daily living, and relationships, and that these symptoms are headaches and migraine type headaches with associated symptoms.  As discussed above, these subjective symptoms are separately evaluated under DC 8100.  All other cognitive, emotional/behavioral, and physical functions were within normal limits.  See September 2014 VA examination.  Though the Veteran has argued that his TBI residuals have a greater impact on his functioning, there is no competent and probative evidence to support these arguments.  

The Veteran's TBI is shown by the competent and probative evidence to be manifested by at worse Level 1impairment of cognitive and emotional/behavioral function for the criteria for a 10 percent disability rating, and no higher.  38 C.F.R. §  4.124a, DC 8045.  As the Veteran has consistently subjectively complained of memory impairment with the June 2010 VA examiner attributing such defect to a psychiatric disability while the September 2014 VA examiner attributed such defect as a component of the TBI, the Board will resolve reasonable doubt in favor of the Veteran and find that the 10 percent rating should date back to the date of claim.  Accordingly, the Veteran's TBI is appropriately rated as 10 percent disabling under DC 8045 for the entire appeal period. 

At no point during the applicable rating period have the criteria for ratings higher than those discussed above been met or approximated.  


Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected headaches, including headaches associated with TBI, which are manifested by headaches, including very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board also finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected TBI, which is manifested by impairment of cognitive and emotional/behavioral function.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran is evaluated for a cervical spine disability, rated as 30 percent disabling; migraine headaches, rated as 50 percent disabling; forehead and scalp laceration scar associated with TBI residuals, rated as 30 percent disabling; TBI residuals, rated as 10 percent disabling; and, chronic eye condition associated with migraine headaches, rated as noncompensable.  There are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

For the entire appeal period, entitlement to a higher disability rating of 50 percent for migraine headaches is granted, subject to the laws and regulations governing payment of monetary awards.

Entitlement to a higher initial disability of 10 percent for TBI prior to September 25, 2014, is granted, subject to the laws and regulations governing payment of monetary awards.

Entitlement to an initial disability rating greater than 10 percent from September 25, 2014 for TBI is denied.


REMAND

In May 2014, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder and directed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of a psychiatric disorder, to include whether any such psychiatric disorder is secondary to the Veteran's TBI or migraines.  The Board directed the VA examiner to provide an opinion as to whether the Veteran's TBI or migraines caused or aggravated a psychiatric disorder, including an opinion on the increased manifestations above the baseline manifestations of the psychiatric disorder that may be attributed to the TBI or migraines.  The Veteran was afforded a VA examination in September 2014, and the examiner noted that the Veteran's migraines "may have been a factor in the depression, but not in any significant proportion to his drug abuse."  However, the examiner did not provide the requested opinion regarding aggravation, to include an opinion on the baseline manifestations of the depression and any increased manifestations that are due to the migraine headaches.  Because the AOJ did not obtain the requested medical opinion regarding aggravation, the AOJ's actions did not substantially comply with the Board's remand directives, and this matter must again be remanded to obtain an addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability due to service-connected disabilities in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  At the February 2012 Board hearing, after expressly being asked if he left his last job three years ago due to headaches and TBI, the Veteran answered in the affirmative.  See February 2012 Board hearing transcript at p. 17.  The record shows that the Veteran is unemployed.  See September 2014 VA psychiatric examination.  For these reasons, the Board concludes that entitlement to TDIU has been reasonably raised by the record as a component of the appeals addressed in this decision.  The Board finds it appropriate that the RO/AMC consider this issue in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the September 2014 VA psychiatric examination report.  The examiner should review all records associated with the file and should note that this case review took place.  

(a) In light of the September 2014 VA finding that migraines "may have been a factor in the depression," please provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's psychiatric disorder, specifically including depression, was aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected migraine headaches.  If aggravation is found, the examiner should address the following medical issues:  (i) the baseline manifestations of the psychiatric disorder found prior to aggravation; and (ii) the increased manifestations that are proximately due to the service-connected migraine headaches.   

(b) In light of the Veteran's report that pain from his headaches and his cervical spine disability cause him to be irritable and agitated, the examiner should provide an opinion on whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's psychiatric disorder, specifically including depression, was caused by OR aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected cervical spine disability, to include as due to pain and other symptoms therefrom.  If aggravation is found, the examiner should address the following medical issues: 
(i) the baseline manifestations of the psychiatric disorder found prior to aggravation; and (ii) the increased manifestations that are proximately due to the service-connected cervical spine disability.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Thereafter, adjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder, and to include as secondary to a service-connected disability, and entitlement to a TDIU due to migraine headaches and TBI, and furnish the Veteran a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


